In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondents to supply multivitamins to the petitioner, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Weiner, J.), dated October 23, 1985, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petition alleged that the decision of the prison medical staff to discontinue the administration of multivitamins, which had been administered to the petitioner at the facility in which he had been previously incarcerated, violated his *700Eighth Amendment rights. The petition further alleged that the denial of access to the petitioner of his medical records violated his rights.
There was no allegation that the prison officials were deliberately indifferent to the petitioner’s medical needs. Therefore, ceasing to supply him with multivitamins does not involve a violation of the petitioner’s Eighth Amendment rights. The petitioner’s remaining claim is barred because he failed to exhaust his administrative remedies. Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.